DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory T. Wuennenberg on 11 June 2021.

The application has been amended as follows: 
The Claims entered as part of the Request for Continued Examiner filed 26 May 2021 have been amended as follows:

a controller comprising a processor; 
one or more environment sensors communicatively coupled to the controller; and
at least one imaging device communicatively coupled to the controller, wherein the controller is configured to:
receive image data of a driver from the at least one imaging device; 
receive one or more signals corresponding to an environment of a vehicle from the one or more environment sensors; 
define a gaze pattern comprising a first gaze direction corresponding to a first location within the environment of the vehicle and a second gaze direction corresponding to a second location within the environment;
determine a first gaze and a first pointing gesture based on the image data of the driver; 
determine whether the first gaze corresponds to the first 
determine whether [[a]]the first pointing gesture corresponds to the first 
determine a second gaze and a second pointing gesture based on the image data of the driver; 
determine whether the second gaze corresponds to the second gaze direction;
determine whether the second pointing gesture corresponds to the second gaze direction of the gaze pattern; and
 first  and that the second gaze or the second pointing gesture corresponds to the second gaze direction of the gaze pattern.  

2.	(Canceled) 

3.	(Currently Amended) The system of claim 1[[2]], wherein the controller is further configured to:
determine an elapsed time from the first gaze of the driver corresponding to the first location, wherein when the elapsed time is greater than a predefined amount of time, the gaze pattern is redefined.  

4.	(Original) The system of claim 1, wherein the gaze pattern includes a gaze upon a stoplight located in the environment of the vehicle.  

5.	(Original) The system of claim 1, wherein the gaze pattern is not predefined by the driver. 

6.	(Previously Presented) The system of claim 1, wherein controller is further configured to:
determine whether the first gaze of the driver is held for a predefined amount of time. 

7.	(Original) The system of claim 1, wherein the transfer of control includes a transfer from an autonomous driving mode to a human driving mode.  

8.	(Previously Presented) The system of claim 1, wherein the transfer of control includes a transfer from an autonomous driving mode to a human driving mode when the vehicle is stopped.  

9.	(Original) The system of claim 1, wherein the gaze pattern is order independent.  

10.	(Previously Presented) The system of claim 1, wherein the controller is further configured to:
update the gaze pattern in response to an elapsed amount of time or a change in the environment of the vehicle.

11.	(Currently Amended) A method of vehicle control handoff, the method comprising, 
receiving image data of a driver from at least one imaging device; 
receiving one or more signals corresponding to an environment of a vehicle from one or more environment sensors; 
defining a gaze pattern comprising a first gaze direction corresponding to a first location within the environment of the vehicle and a second gaze direction corresponding to a second location within the environment based on the one or more signals;
determining a first gaze and a first pointing gesture based on the image data of the driver; 
determining whether the first gaze corresponds to the first 
determining whether [[a]]the first pointing gesture corresponds to the first 
determining a second gaze and a second pointing gesture based on the image data of the driver; 
determining whether the second gaze corresponds to the second gaze direction;
determining whether the second pointing gesture corresponds to the second gaze direction of the gaze pattern; and
transferring control of a vehicle operation from control by a controller to the driver in response to determining that the first gaze or the first pointing gesture corresponds to the first  and that the second gaze or the second pointing gesture corresponds to the second gaze direction of the gaze pattern. 

12.	(Canceled) 

13.	(Currently Amended) The method of claim 11[[12]], further comprising:
determining an elapsed time from the first gaze of the driver corresponding to the first location, wherein when the elapsed time is greater than a predefined amount of time, the gaze pattern is redefined. 

14.	(Original) The method of claim 11, wherein the gaze pattern includes a gaze upon a stoplight located in the environment of the vehicle.  

15.	(Original) The method of claim 11, wherein the gaze pattern is not predefined by the driver. 

16.	(Previously Presented) The method of claim 11, further comprising:


17.	(Original) The method of claim 11, wherein the transfer of control includes a transfer from an autonomous driving mode to a human driving mode.  

18.	(Previously Presented) The method of claim 11, wherein the transfer of control includes a transfer from an automated driving mode to a human driving mode when the vehicle is stopped.  

19.	(Original) The method of claim 11, wherein the gaze pattern is order independent.  

20.	(Original) The method of claim 11, further comprising:
updating the gaze pattern in response to an elapsed amount of time or a change in the environment of the vehicle.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1 and 11.  In particular, the prior art of record does not appear to teach nor immediately render obvious a vehicle control handoff system or a method of vehicle control handoff that requires at least the following:
defining a gaze pattern comprising a first gaze direction corresponding to a first location within the environment of the vehicle and a second gaze direction corresponding to a second location within the environment based on one or more signals received from one or more environment sensors;
determining a first gaze and a first pointing gesture based on image data of a driver received from at least one imaging device; 
determining whether the first gaze corresponds to the first gaze direction of the gaze pattern;
determining whether the first pointing gesture corresponds to the first gaze direction of the gaze pattern; 
determining a second gaze and a second pointing gesture based on the image data of the driver; 
determining whether the second gaze corresponds to the second gaze direction;
determining whether the second pointing gesture corresponds to the second gaze direction of the gaze pattern; and
transferring control of a vehicle operation from control by a controller to the driver in response to determining that the first gaze or the first pointing gesture corresponds to the first gaze direction of the gaze pattern and that the second gaze or the second pointing gesture corresponds to the second gaze direction of the gaze pattern (emphasis added).
For example, Mangal et al. (US 2020/0004244 A1) teaches an invention for allowing transfer of control from a vehicle controller to a driver in response to determining that a first gaze of the driver corresponds to a first gaze direction of a gaze pattern and that a second gaze of the driver corresponds to a second gaze direction of 
Both Oba (US 2020/0231182 A1) and Oba (US 2020/0139992 A1) teach inventions for vehicle control handoff from a vehicle controller to a driver that include: determining whether a first gaze of the driver corresponds to a direction towards an external event in the environment surrounding the vehicle; determining whether a first pointing gesture by the driver corresponds to the direction towards the external event; and transferring control to the driver in response to determining that the first gaze or the first pointing gesture corresponds to the direction towards the external event (see for example: Oba - US 2020/0231182 A1, Paragraphs [0089]-[0090], [0096], [0152]-[0156], [0162], [0185]-[0187], [0219]; and Oba - US 2020/0139992 A1, Paragraphs [0080]-[0087], [0134]-[0150]).  For example, in the invention of Oba (US 2020/0231182 A1), the determination of the first pointing gesture is a preliminary check in order to ensure that the driver is in fact attentive and has the required degree of wakefulness to operate the vehicle.  This determination is made as an initial procedure, followed by determining, based on line of sight, that the driver has made a visual sweep of the environment surrounding the vehicle before transferring control to the driver (see at least: Oba, US 2020/0231182 A1 - Paragraph [0219]).  However, neither of Oba (US 2020/0231182 A1) nor Oba (US 2020/0139992 A1) appears to teach or render obvious performing a determining a second gaze and a second pointing gesture based on the image data of the driver; determining whether the second pointing gesture corresponds to the second gaze direction of the gaze pattern; and transferring control to the driver in response to determining that the first gaze or the first pointing gesture corresponds to the first gaze direction of the gaze pattern and that the second gaze or the second pointing gesture corresponds to the second gaze direction of the gaze pattern.  Here, it is deemed that impermissible hindsight reconstruction would have been required, based on the prior art of record, to arrive at the claimed invention of the present application such that a second pointing gesture was to be determined and used in the manner claimed in order to decide whether or not to transfer control of the vehicle to the driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nadeem Odeh/Primary Examiner, Art Unit 3669